


Exhibit 10 (a)




SECOND AMENDMENT
TO THE
BANK OF AMERICA PENSION RESTORATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)


Instrument of Amendment


THIS INSTRUMENT OF AMENDMENT (the “Instrument”) is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation with its principal office and place of
business in Charlotte, North Carolina (the “Company”).


Statement of Purpose
By this Instrument, the Company is amending the Bank of America Pension
Restoration Plan (Amended and Restated Effective January 1, 2009) (the “Plan”)
to reflect relevant changes resulting from the freeze of The Bank of America
Pension Plan. The Company has reserved the right in Section 4.1 of the Plan to
amend the Plan in whole or in part, on its own behalf and on behalf of its
affiliated companies that participate in the Plan.
NOW, THEREFORE, the Company hereby amends the Plan effective as of June 30,
2012:
1.    Section 1.14 of the Plan is hereby amended to read in its entirety as
follows:
“1.14    Delink Calculation Date
The date determined by the Global Human Resources Group that is not more than 75
days after the Participant's Termination of Employment; provided, however, that
with respect to a Participant who is an Employee on October 1, 2012, the Delink
Calculation Date is a date determined by the Global Human Resources Group that
is not later than April 30, 2013.”


2.    Section 1.25 of the Plan is hereby amended to read in its entirety as
follows:
“1.25    Restoration Credit


The amount credited to a Participant's Restoration Account pursuant to Section
2.2(b).”


3.    The title to Section 2.2(b)(ii) is hereby amended to read “Amount of
Restoration Credits for Plan Years before 2012:”.





--------------------------------------------------------------------------------






4.    A new paragraph (iii) is hereby added to Section 2.2(b) of the Plan to
read in its entirety as follows:
“(iii)
Amount of Restoration Credits for 2012: The Restoration Account of each
Participant shall be credited with a Restoration Credit for 2012, the amount of
which shall be equal to the lesser of Amount A or Amount B, where:



(A)
Amount A equals the amount of Restoration Credits described in paragraph (ii) of
this subsection but based only on the compensation credits that would have been
allocated to the Participant's 'account' under the Basic Plan if amounts
described in clauses (ii), (iii) and (iv) of paragraph (ii) of this subsection
included only such amounts paid before July 1, 2012; and



(B)
Amount B equals the compensation credits that would have been allocated to the
Participant's account based on the excess of $250,000 over (I) 'compensation'
under the Basic Plan through June 30, 2012 and (II) 'ACC-eligible compensation'
from July 1, 2012 through December 31, 2012 under the Savings Plan; provided,
however, that, if a Participant has a Termination of Employment in 2012 after
June 30, 2012, the 'ACC-eligible compensation' described in clause II of this
subparagraph shall be considered in determining the Participant's Restoration
Credit for 2012 only if the Participant's Termination of Employment (i) occurs
when the Participant meets the requirements for Rule of 60, (ii) is because of
an involuntary termination of employment by an Affiliated Group Member that
entitles the Participant to severance pay under the Bank of America Corporate
Severance Program, (iii) is in connection with a divestiture by the Company or
any Affiliated Group Member, or (iv) is a result of the Participant's death.”



5.    Section 2.3(d)(i) of the Plan is hereby amended to read in its entirety as
follows:
“(i)
Any portion of a Legacy West Participant's Restoration Account attributable to
benefits accruing before July 1, 1985 is not directable and is not subject to
the rules regarding Restoration Account adjustments described in subsections (a)
and (b) of this Section, but shall instead be credited with interest at the rate
described in subparagraphs (A) and (B) of this Paragraph as follows:




2


--------------------------------------------------------------------------------




(A)
a rate of 11% until the earlier of the Legacy West Participant's Delink
Calculation Date or June 30, 2012; and



(B)
For a Legacy West Participant with a Delink Calculation Date after June 30,
2012, a rate of 8% for periods after June 30, 2012 until the Legacy West
Participant's Delink Calculation Date.”



6.    A new paragraph (v) is hereby added to Section 2.4(c) to read in its
entirety as follows:
“(v)
For purposes of determining Amount A in paragraph (i) of this subsection
and notwithstanding any provision of this Section or the Plan to the contrary,
no compensation paid after June 30, 2012 shall be taken into account.”





IN WITNESS WHEREOF, Bank of America Corporation, on behalf of all of the
Participating Employers, has caused this Instrument to be duly executed on the
29 day of June, 2012.
BANK OF AMERICA CORPORATION


By: /s/ Mark S. Behnke            
Mark S. Behnke
Global Compensation, Benefits and
Shared Services Executive







3
